Ho ole y, J.
Petitioner seeks to review the determination of the temporary city housing rent commission which denied the application of petitioner for a certificate of eviction. Petitioner sought the premises in question for his son and hence, the only question involved here is whether under the law he is entitled to the relief sought.
■ Under Local Law No. 12 of 1948 of the City of New York, which became effective February 5, 1948, paragraph (2) of subdivision c of section U41-7.0 • of the Administrative Code of the City of New York was amended to provide that a landlord is entitled to possession where “ because of compelling necessity, [he] seeks in good faith to recover possession of such apartment ” for his own immediate dwelling accommodations.
It seems obvious that the foregoing amendment coming as it did so soon after the decision in Matter of Caffaro v. Ross (190 Misc. 593 [Jan. 13, 1948]) was intended to cure the omission in the statute pointed out by Judge Froessel in that decision.
The court is of the opinion that under the amendment, a landlord is no longer entitled to recover the possession of an apartment for a relative.
Most of the decisions referred to by the petitioner herein were decided before the amendment.
It follows that the action of the commission was not arbitrary or unreasonable and the application is denied.